Citation Nr: 0815965	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-28 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1985 to May 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran does not have a current chronic right knee 
disability associated with his active miliary duty.  

2.  No nexus between the veteran's active duty and his 
currently-shown psychiatric disorder has been demonstrated.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  

2.  Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004).

The foregoing notice requirements were satisfied by a January 
2004 letter and an August 2005 follow-up letter.  In addition 
to these letters, the RO issued a statement of the case in 
August 2005 and supplemental statements of the case in 
October 2006, February 2007, June 2007, and September 2007, 
which provided the veteran with an additional 60 days to 
submit more evidence.  The veteran was informed of the law 
and regulations governing the assignment of disability 
ratings and effective dates in an April 2007 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded every opportunity to participate effectively in the 
processing of his claims.  

With regard to VA's duty to assist the veteran, the Board 
finds that all pertinent available treatment records have 
been obtained and associated with the claims file. 

The Board acknowledges that the veteran has not been accorded 
VA examinations pertinent to the claims on appeal.  However, 
VA orthopedic examinations were scheduled multiple times (in 
February 2007, March 2007, April 2007, May 2007, and 
September 2007), and the veteran either did not report to or 
cancelled all of them.  The law provides that when a 
claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2007).  The veteran 
was notified of this regulation in an April 2007 letter.  
Moreover, as will be discussed in the following decision, 
service medical records are negative for complaints of, 
treatment for, or findings of a chronic right knee condition 
or a psychiatric disorder.  Further, available post-service 
medical records do not include a diagnosis of a right knee 
disability.  While after separation from service, the veteran 
was diagnosed with major depression, his psychiatric 
condition has in no way been associated with his period of 
service.  Thus, a remand to accord the veteran an opportunity 
to undergo VA examinations that specifically address the 
etiology of the claimed right knee pain and currently-shown 
depression is not necessary.  VA's duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  Charles 
v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. 
§ 5103A(a)(2).  See also & McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.
III.  General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

When a chronic disease such as a psychosis becomes manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown to be present.  38 U.S.C.A. § 1110 (West 2002).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).






IV.  Analysis

A.  Right knee disability

Service medical records show that the veteran slipped on ice 
and injured his knee in December 1985.  Evaluation at that 
time revealed minimal swelling, and medial joint line 
tenderness.  There was no collateral instability, and he had 
negative drawer and McMurray sign.  No fracture or other bone 
abnormality was found upon X-ray.  The assessment was right 
knee contusion.  Treatment consisted of ace wrap, crutches, 
Motrin, and one week of Profile.  A follow-up report from the 
next day indicates normal knees bilaterally and continuation 
of the treatment plan.  There are no records reflecting 
further complaints of, treatment for, or findings of a right 
knee condition during service.  

While records from the VA outpatient clinic in Jacksonville, 
Florida reflect post-service complaints of right knee pain, 
these records do not indicate a diagnosis of a right knee 
disability.  Although the Board sympathizes with the 
veteran's complaints of right knee pain, it notes that pain 
alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).    

As mentioned previously, the veteran repeatedly failed to 
report for VA examinations scheduled in conjunction with this 
claim.  Consequently, the claim must be decided based on the 
evidence of record.  38 C.F.R. § 3.655.  While the record 
demonstrates a right knee injury in service, and post-service 
complaints of right knee pain, it does not reflect a 
diagnosis of a current chronic right knee disability.  In the 
absence of competent proof of a present disability, there can 
be no valid claim, and the appeal must be denied.  Brammer.

B.  Psychiatric disorder

The veteran has reported that he first experienced depression 
in the military and that he received psychotherapy for the 
condition during service.  

An August 1986 report from Community Mental Health Service in 
Ft. Wainwright, Alaska, indicates that the veteran was self-
referred regarding a marital situation.  The assessment was 
"marital problem."  The report reflects that the problem 
was resolved and no follow-up was planned.  This represents 
the only complaint of, or treatment for, a mental health 
issue during active duty.  

The earliest medical evidence of record revealing a current 
psychiatric disorder is an October 2003 VA outpatient report 
which shows a diagnosis of "depression and anxiety."  
Subsequent VA records reflect a diagnosis of "major 
depression," and treatment through medication and 
psychotherapy.  None of these records indicate a link between 
the veteran's military service and his psychiatric condition.

For the veteran to prevail on his claim, the evidence must 
show either continuity of symptomatology since service or a 
medical opinion linking his currently-shown psychiatric 
disorder to service.  Neither has occurred in this case.  
Although the Board acknowledges the veteran's contention that 
his psychiatric disorder began in service, there is no 
evidence of record showing an in-service diagnosis of a 
psychiatric disorder.  Additionally, there is no evidence 
showing a psychosis within one year of service (to trigger 
the application of the legal presumption of service 
connection for chronic disease).  In fact, the lengthy period 
without post-service treatment (e.g., until 2003, more than 
fifteen years after separation from service) weighs heavily 
against the claim.  Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  While post-service medical records provide a 
diagnosis of a psychiatric disorder, they do not in anyway 
attribute the disorder to the veteran's period of service.

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
psychiatric disorder.  Service connection is not warranted, 
and the appeal is denied.  






ORDER

Service connection for a right knee disability is denied.

Service connection for a psychiatric disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


